Case: 21-50426     Document: 00516317953         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 13, 2022
                                  No. 21-50426
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Orlando Rodriguez Torres,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-363-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Orlando Rodriguez Torres was sentenced to 168 months of
   imprisonment after pleading guilty to possession with intent to distribute 50
   grams or more of actual methamphetamine, in violation of 21 U.S.C.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50426      Document: 00516317953          Page: 2   Date Filed: 05/13/2022




                                    No. 21-50426


   § 841(a)(1). On appeal, he contends that the district court clearly erred in
   denying him a minor role adjustment under U.S.S.G. § 3B1.2.
           The determination whether a defendant is entitled to a mitigating role
   adjustment under § 3B1.2 is a factual determination that we review for clear
   error. United States v. Villanueva, 408 F.3d 193, 203 (5th Cir. 2005).
   Rodriguez Torres is entitled to a mitigating role adjustment only if he shows
   by a preponderance of the evidence: “(1) the culpability of the average
   participant in the criminal activity; and (2) that [he] was substantially less
   culpable than that participant.” United States v. Castro, 843 F.3d 608, 612–
   13 (5th Cir. 2016).
           The record reflects that Rodriguez Torres was not substantially less
   culpable than the average participant. Rodriguez Torres received a delivery
   of 16 pounds of methamphetamine, stored it overnight at his house, and
   delivered it to a hotel room the next day. Another participant merely called
   Rodriguez Torres, told him to answer a phone call he would receive, and told
   him to deliver the methamphetamine to the location that the other caller
   would    provide.      A    different   participant   simply   delivered   the
   methamphetamine to Rodriguez Torres.            Although the commentary to
   § 3B1.2 provides that a defendant who merely stores or transports drugs, or
   who only is paid to perform certain tasks, “may” receive a reduction, the
   commentary also provides that the decision to grant a reduction is “based on
   the totality of the circumstances” and “heavily dependent on the facts of the
   particular case.” § 3B1.2, comment. (n.3(A), (C)). While Rodriguez Torres
   may have been less culpable than the person who provided the
   methamphetamine and negotiated its sale, we conclude that the district court
   did not clearly err in finding that he did not show that he was substantially
   less culpable than the “average” participant.
           Accordingly, the judgment of the district is AFFIRMED.




                                           2